FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA ,                   No. 11-10397
                 Plaintiff-Appellee,
                                                 D.C. No.
                    v.                        2:10-cr-00322-
                                                  JAT-2
 JORGE DE JESUS-CASTENEDA ,
               Defendant-Appellant.              ORDER


                    Filed March 29, 2013

       Before: J. Clifford Wallace and Carlos T. Bea,
        Circuit Judges, and Jane A. Restani, Judge.*


                           ORDER

    Judge Bea has voted to deny the petition for rehearing en
banc, and Judges Wallace and Restani so recommend. The
full court has been advised of the petition and no judge has
requested a vote on whether to rehear the matter en banc.
Fed. R. App. P. 35. The petition for rehearing en banc is
denied. No subsequent petitions for panel rehearing or
rehearing en banc may be filed. The opinion for United States
v. Jesus-Casteneda, 705 F.3d 1117 (9th Cir. 2013), filed on
January 30, 2013, is amended as follows:

    *
      The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.
2          UNITED STATES V . JESUS-CASTENEDA

    On page 1120, eliminate words starting from 
to immediately before  Insert in its place the
following sentence: 

    On page 1120, eliminate words starting from 
to immediately before . Insert in its place
the following sentence: 

    On page 1121, immediately after ,
insert the following: